DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
	
Status of Application
In response to Office action mailed 12/20/2021 (“12-20-21 OA”), Applicants amended claims 1, 8, 11-14 and 21 and cancelled claim 10 in the response filed 02/24/2022 (“02-24-2022 Remarks”).   
Claim(s) 1-9 and 11-21 are pending examination.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-21 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Allowable Subject Matter
1.	Claims 1-9 and 11-21 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a substrate; and a package structure, bonded to the substrate and comprising: a first redistribution layer structure; a first logic die and a plurality of second logic dies, disposed over and electrically connected to the first redistribution layer structure; a first memory die having a bottom surface, a top surface and a sidewall between the bottom surface and the top surface, disposed over the first logic die and the second logic dies and electrically connected to first redistribution layer structure; a first heat conduction block having a bottom surface, a top surface and a sidewall between the bottom surface and the top surface, disposed over the first logic die and the second logic dies; and a first encapsulant, disposed between the sidewall of the first memory die and the sidewall of the first heat conduction block.  
Claims 2-7 would be allowable, because they depend on allowable claim 1.
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, a first die having a bottom surface, a top surface and a sidewall between the bottom surface and the top surface;    at least one semiconductor block, extending along the sidewall of the first die, wherein the at least one semiconductor block is free of active device and passive device; and a plurality of second dies, disposed over the first die and electrically connected to the first die.  
Claims 9 and 11-14 would be allowable, because they depend on allowable claim 8.
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, a substrate; and a package structure, bonded to the substrate and comprising: a first logic die; a plurality of second logic dies; a bridge, disposed over a first side of the first and second logic dies, wherein at least two of the first logic die and the second logic dies are electrically connected by the bridge;    at least one first memory die, disposed over a second side opposite to the first side of the first and second logic dies; and at least one heat conduction block, disposed over the second side opposite to the first side of the first and second logic dies.  
Claims 16-21 would be allowable, because they depend on allowable claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Jeong et al. (PG Pub 2016/0336296) teaches an electronic component package.
	b. Kyozuka et al. (PG Pub 2014/0070396) teaches a semiconductor package.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895